Exhibit 10.13

 

 

WELLS FARGO BANK, N.A.,

625 Marquette Avenue, 11th Floor

MAC: N9311-110

Minneapolis, Minnesota 55402

 

 

December 30, 2014

 

Tropicana Las Vegas, Inc.

Tropicana Las Vegas Hotel and Casino, Inc.

Tropicana Las Vegas Intermediate Holdings, Inc.

3801 Las Vegas Boulevard South

Las Vegas, Nevada 89119

Attention: Joanne Beckett

 

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain that certain Amended and Restated Loan
Agreement, dated as of December 21, 2012 (the “Loan Agreement”), among Tropicana
Las Vegas, Inc., a Nevada corporation (the “Borrower”), the various lenders that
are or may become a party to thereto (referred to individually as a “Lender” and
collectively as the “Lenders”), Wells Fargo Bank, N.A., a national banking
association (“Wells Fargo”), in its capacity as the administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and Wells Fargo in its
capacity as issuer of letter of credit (the “Issuer”) (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Loan
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Letter Agreement have the meanings provided in the Loan Agreement.

 

This letter agreement (this “Letter Agreement”) is delivered in connection with
(i) clause (b) of Section 7.2.18 of the Loan Agreement and (ii) Section 7.1.16
of the Loan Agreement.

 

Clause (b) of Section 7.2.18 of the Loan Agreement requires the Borrower and the
Lenders to establish the required minimum EBITDA financial covenant that the
Borrower must maintain from and after the Financial Covenant Commencement Date
for minimum EBITDA. In accordance with such clause (b) of Section 7.2.18 and,
following the meeting held pursuant to clause (p) of Section 7.1.1 of the Loan
Agreement, the Borrower and the Agent, on behalf of the Lenders, hereby agree
that from and after the Financial Covenant Commencement Date, the Borrower’s
EBITDA shall not be less than the applicable amounts set forth below opposite
each applicable time period:

 

Fiscal Quarter Ending

 

Minimum EBITDA

March 31, 2015

 

$375,000 for such Fiscal Quarter

June 30, 2015

 

$750,000 combined for such Fiscal Quarter and the immediately preceding Fiscal
Quarter

September 30, 2015

 

$1,125,000 combined for such Fiscal Quarter and the immediately preceding two
(2) Fiscal Quarters

December 31, 2015

 

$1,500,000 combined for such Fiscal Quarter and the immediately preceding three
(3) Fiscal Quarters

 

 
Letter Agreement 

--------------------------------------------------------------------------------

 


     Notwithstanding anything contained in Section 7.1.16 of the Loan Agreement
to the contrary or otherwise, the Borrower and the Agent, on behalf of the
Lenders, hereby agree that (i) within one (1) Business Day of the date hereof,
the Borrower shall deposit funds in the amount of $1,600,000 into the Interest
Reserve Account. Such amounts shall remain in the Interest Reserve Account and
thereafter disbursed solely in accordance with the terms of the Loan Agreement.
In addition, the Borrower and the Agent, on behalf of the Lenders, each
acknowledges and agrees that the last sentence of Section 7.1.16 of the Loan
Agreement shall no longer be effective and the Agent’s or Lenders’ obligations,
as the case may be, to direct the Account Bank to disburse amounts in the
Interest Reserve Account to the Borrower as set forth in such last sentence of
Section 7.1.16 shall be null and void and of no further force and effect.

 

This Letter Agreement is a Loan Document executed pursuant to the Loan Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the Loan
Agreement.

 

Please acknowledge your consent to and agreement with the foregoing by executing
and delivering to us a copy of this Letter Agreement. THIS LETTER AGREEMENT IS A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature Page Follows]

 

 

2 
Letter Agreement 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

 

WELLS FARGO BANK, N.A., as Administrative Agent for the Lenders

 

 

By: /s/ R. Michael Bohannon       
       Name: R. Michael Bohannon
       Title: Managing Director

 

 

Agreed to and accepted
this 30th day of December, 2014:

 

TROPICANA LAS VEGAS, Inc.,
a Nevada corporation

 

 

By: /s/ Joanne M. Beckett               

      Name: Joanne M. Beckett
      Title: Vice President and General Counsel

 

 

Tropicana Las Vegas HOTEL
AND CASINO, INC., a Delaware corporation

 

 

By: /s/ Joanne M. Beckett               
      Name: Joanne M. Beckett
      Title: Vice President and General Counsel

 

 

Tropicana Las Vegas Intermediate
Holdings, Inc., a Delaware corporation

 

 

By: /s/ Joanne M. Beckett               
      Name: Joanne M. Beckett
      Title: Vice President and General Counsel

 

Letter Agreement